         Case 1:19-cv-10023-KPF Document 241 Filed 12/29/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    PETROLEOS DE VENEZUELA S.A.; PDVSA
    PETROLEO S.A.; and PDV HOLDING, INC.,

                                Plaintiffs,
                                                              19 Civ. 10023 (KPF)
                         -v.-
                                                                      ORDER
    MUFG UNION BANK, N.A. and GLAS
    AMERICAS LLC,

                                Defendants.

KATHERINE POLK FAILLA, District Judge:

        On December 11, 2020, Plaintiff PDV Holding, Inc. (“PDVH”) filed a

motion for a partial stay of the execution of enforcement of the Court’s

December 1, 2020 Final Judgment (the “Final Judgment” (Dkt. #229)) during

the pendency of PDVH’s appeal (Dkt. #233). Defendants submitted their

opposition to PDVH’s motion on December 18, 2020 (Dkt. #237, 238), and

PDVH submitted its reply on December 22, 2020 (Dkt. #239). For the reasons

set forth in the remainder of this Order, PDVH’s motion is granted. 1

        The Court has carefully considered the parties’ submissions on this

issue. And the Court sympathizes with Defendants’ position that the Indenture

and Pledge Agreement contemplate an immediate nonjudicial foreclosure and

eventual sale of the Collateral in case of an Event of Default. However, it is for

this very reason that the Court thinks it necessary to grant PDVH the relief to



1       Unless otherwise defined herein, capitalized terms shall have the meanings assigned to
        them in this Court’s Opinion and Order dated October 16, 2020. (Dkt. #215).
        Case 1:19-cv-10023-KPF Document 241 Filed 12/29/20 Page 2 of 7




which it is entitled under Rule 62(b) of the Federal Rules of Civil Procedure.

Defendants have made clear their intent to exercise this remedy if sanctions

are lifted during the pendency of PDVH’s appeal, 2 which would effectively moot

the appeal. While the Court maintains the positions set forth in its October 16,

2020 Opinion and Order on the issues presented by the parties’ cross-motions

for summary judgment (Dkt. #215), it agrees with PDVH that a partial stay is

warranted to allow PDVH the opportunity to pursue its appeal.

      PDVH has requested a stay of the Court’s judgment authorizing the sale

of its majority stake in CITGO (the “Pledged Shares”) on the grounds that such

relief is warranted under Rule 62(b) of the Federal Rules of Civil Procedure, and

in the alternative, that it is entitled to a partial stay pursuant to Rule 62(f) of

the Federal Rules of Civil Procedure. The Court agrees with Defendants that

Rule 62(f) does not provide PDVH with grounds to seek a partial stay under the

requirements set forth in Fed. Deposit Ins. Corp. v. Ann-High Assocs., No. 97-

6095, 1997 WL 1877195, at *4 (2d Cir. 1997) (per curiam), in particular, the

requirement that PDVH establish that state law entitles it to appeal without a

bond. In its briefing, PDVH cites to New York law creating a right to a stay

where “the judgment or order directs the assignment or delivery of personal

property, and the property is placed in the custody of an officer designated by

the court.” N.Y. C.P.L.R. 5519(a)(4). The scope of such a stay “is restricted to



2     The Court acknowledges the Trustee and Collateral Agent’s letter of December 23, 2020,
      informing the Court of OFAC’s issuance of General License 5F. (Dkt. #240). The Court
      understands that General License 5F continues to restrict Defendants’ ability to take
      action with respect to the Pledged Shares through July 21, 2021.

                                            2
       Case 1:19-cv-10023-KPF Document 241 Filed 12/29/20 Page 3 of 7




the executory directions of the judgment or order appealed from which

command a person to do an act, and [] the stay does not extend to matters

which are not commanded but which are the sequelae of granting or denying

relief.” Pokoik v. Dep’t of Health Servs., 641 N.Y.S.2d 881, 884 (2d Dep’t 1996)

(per curiam). The provisions of the Final Judgment that PDVH seeks to stay

“contain no direction that a party perform an act,” are “not executory,” and

accordingly, are not stayed pursuant to N.Y. C.P.L.R. 5519(a)(4). Id.

      However, PDVH has established that it is entitled to a partial stay

pursuant to Rule 62(b) of the Federal Rules of Civil Procedure. Rule 62(b)

provides that “[a]t any time after judgment is entered, a party may obtain a

stay by providing a bond or other security.” Fed. R. Civ. P. 62(b). The Pledge

Agreement suffices to satisfy the “other security” requirement of Rule 62(b), as

it assures that the Pledged Shares will be maintained in their current form for

the duration of the appeal. The Court agrees with Deutsche Bank National

Trust Co. v. Cornish, 759 F. App’x 503, 509 (7th Cir. 2019), in which decision

the Seventh Circuit observed that Rule 62(b) made “explicit the opportunity to

post security in a form other than a bond.” There, the Court determined that

given the “explicit flexibility” in Rule 62(b), “continuing an existing security

interest in the property that a lender required as a condition of the loan should

provide adequate security in most cases” where the “property is cared for and

protected.” Id. at 509-10. Here, the Pledged Shares similarly provide the

Defendants with adequate security. Having considered the factors set forth by

the Second Circuit in In re Nassau County Strip Search, 783 F.3d 414, 417-18

                                         3
        Case 1:19-cv-10023-KPF Document 241 Filed 12/29/20 Page 4 of 7




(2d Cir. 2015) (per curiam), 3 the Court’s view is that no additional security is

necessary. See generally In re Bakery & Confectionary Union & Indus. Int’l

Pension Fund Pension Plan, No. 11 Civ. 1471 (VB), 2013 WL 12444540, at *2

(S.D.N.Y. Jan. 29, 2013) (determining that a bond was “unnecessary” where the

movant’s assets were held in trust, most of the movant’s assets were “invested

in readily marketable securities,” and the beneficiaries “who would receive

payments if the judgment is affirmed will be paid within thirty to ninety days

thereafter”). 4

       Moreover, the Court may exercise its equitable powers to stay

proceedings to protect the status quo during the pendency of PDVH’s appeal.

See Nken v. Holder, 556 U.S. 418, 421 (2009) (“[I]t ‘has always been held, …

that as part of its traditional equipment for the administration of justice a



3      While Rule 62 was amended in 2018, courts continue to rely on the Nassau County
       factors in determining whether to waive the bond or other security requirements of
       Rule 62(b). See, e.g., Xerox Corp. v. JCTB Inc., No. 18 Civ. 6154 (MAT), 2019 WL
       6000997, at *3 (W.D.N.Y. Nov. 14, 2019).
4      Defendants argue that Rule 62(b) does not apply here because it is limited to money
       judgments rather than declaratory judgments. (See Dkt. #237 at 9-11). Defendants
       also characterize PDVH’s application as seeking injunctive relief, and argue that
       Rule 62(b) does not apply on that basis as well. (Id. at 12-17). With respect to the
       former argument, the Court agrees with PDVH that the Final Judgment is, in effect,
       monetary, inasmuch as it awards Defendants monetary damages amounting to
       approximately $1.924 billion. (Final Judgment at 2). And as to Defendants’ argument
       that PDVH is seeking an injunction, the Court does not understand PDVH to have
       requested that the Court enjoin the Trustee and Collateral Agent from exercising
       contractual rights that exist independent of the Final Judgment, as the rights at issue
       are dependent on the Final Judgment’s determination as to the validity of the Pledge
       Agreement. Rather, the Court understands PDVH to have requested to stay those
       provisions of the Final Judgment authorizing the Trustee and Collateral Agent to take
       conduct that would alter the status quo — such application falls within the bounds of
       Rule 62(b). See Nken v. Holder, 556 U.S. 418, 428-29 (2009) (observing that while “in a
       general sense, every order of a court which commands or forbids is an injunction,” a
       stay “operates upon the judicial proceeding itself … either by halting or postponing
       some portion of the proceeding, or by temporarily divesting an order of enforceability”
       (citations, quotation marks and alterations omitted)).

                                              4
       Case 1:19-cv-10023-KPF Document 241 Filed 12/29/20 Page 5 of 7




federal court can stay the enforcement of a judgment pending the outcome of

an appeal.’” (quoting Scripps-Howard Radio, Inc. v. Fed. Commc’ns Comm’n,

316 U.S. 4, 9-10 (1942))). 5

      Therefore, having considered PDVH’s motion to issue a partial stay of

execution of the Final Judgment pending final resolution of Plaintiffs’ appeal by

the United States Court of Appeals for the Second Circuit, this Court hereby

ORDERS that:

      1.     PDVH’s motion is GRANTED;

      2.     From the date hereof through the issuance of a mandate by the

             United States Court of Appeals for the Second Circuit resolving

             Plaintiffs’ appeal, execution of the Court’s Final Judgment is

             STAYED with respect to all portions of the Final Judgment

             pertaining to the Pledge Agreement, including but not limited to:

             a.      The grant of judgment in favor of Defendants and

                     Counterclaim Plaintiffs the Trustee and the Collateral Agent



5     Application of this power to stay an order is guided by a “well-established” four-factor
      test. In re A2P SMS Antitrust Litig., No. 12 Civ. 2656 (AJN), 2014 WL 4247744, at *2
      (S.D.N.Y. Aug. 27, 2014). The factors include: “[i] whether the stay applicant has made
      a strong showing that he is likely to succeed on the merits; [ii] whether the applicant
      will be irreparably injured absent a stay; [iii] whether issuance of the stay will
      substantially injure the other parties interested in the proceeding; and [iv] where the
      public interest lies.” Id. (citing Nken, 556 U.S. at 434). While PDVH and Defendants
      have not submitted briefing on the application of this test to the instant matter, given
      PDVH’s representations as to the potential consequences of the execution of the Final
      Judgment on PDVH and the CITGO Entities, not to mention the potential collateral
      political consequences (see Dkt. #237 at 7-8), the Court easily concludes that PDVH has
      established irreparable injury, one of the most “critical” factors in this analysis. Nken,
      556 U.S. at 434; see also Crystallex Int’l Corp. v. PDV Holding Inc., No. 15 Civ. 1082
      (LPS), 2019 WL 67785504, at *3 (D. Del. Dec. 12, 2019) (granting application for a stay
      where the Court was “persuaded that the Republic and PDVSA could be irreparably
      injured in the absence of a stay, yet a stay will not substantially injure the other
      parties … interested in the proceeding”).

                                              5
 Case 1:19-cv-10023-KPF Document 241 Filed 12/29/20 Page 6 of 7




           on the Third and Fifth Counterclaims asserted by the

           Trustee and Collateral Agent in Defendants’ Answer and

           Counterclaims (Dkt. #40);

     b.    The order, judgment, decree, and declaration that (i) the

           Pledge Agreement is “valid and enforceable;” (ii) the “Trustee

           and Collateral Agent are permitted to exercise the remedies

           for default set forth” in the Pledge Agreement; (iii) “the

           Trustee is entitled to direct the Collateral Agent to sell the

           collateral securing the 2020 Notes;” and (iv) “the Collateral

           Agent is entitled to so sell;” and

     c.    The statement that nothing in the Final Judgment shall

           preclude the Trustee or the Collateral Agent from

           (i) “recovering any amounts in addition to the foregoing

           amounts that may be due or may become due” under the

           Pledge Agreement; or (ii) enforcing the Pledge Agreement or

           “seeking to remedy any subsequent or continuing breaches”

           of the Pledge Agreement.

3.   PDVH is not required to post a bond or additional security;

4.   During the Stay Period, Defendants, including their officers,

     agents, servants, employees, and attorneys, and those persons in

     active concert or participation with them who receive actual notice

     of this Order by personal service or otherwise, including any

     owners or holders of the 2020 Notes or beneficial interests therein,

                                 6
     Case 1:19-cv-10023-KPF Document 241 Filed 12/29/20 Page 7 of 7




         and any other parties claiming an interest in the 2020 Notes or a

         security interest in the Pledged Shares, shall not take any action to

         execute on or enforce the portions of the Final Judgment that are

         so stayed;

    5.   Defendants MUFG Union Bank, N.A. and GLAS Americas LLC, any

         owners or holders of the 2020 Notes or beneficial interests therein,

         and any other parties claiming an interest in the 2020 Notes or a

         security interest in the Pledged Shares, shall not attempt to

         enforce the Pledge Agreement or otherwise to exercise any rights,

         remedies, or privileges purportedly arising from a default or Event

         of Default under the Pledge Agreement, including by attempting to

         sell the collateral securing the 2020 Notes; and

    6.   This Court’s Order shall remain in effect unless and until the final

         disposition of the Plaintiffs’ appeal before the Second Circuit; or

         until it is superseded by another order of this Court or a higher

         court.

    SO ORDERED.

Dated: December 29, 2020
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge




                                     7
